Citation Nr: 0612868	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  96-07 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1965 to February 
1969.

This appeal arose before the Board of Veterans' Appeals 
(Board) from rating decisions of the above Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2003, these issues were remanded for additional development.  
Another remand was issued by the Board in August 2003.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD which can be 
related to his period of active military service.

2.  The veteran does not suffer from a left knee disability 
which can be related to his period of active military 
service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2005).

2.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done since the action appealed was 
issued before the enactment of the VCAA.  However, as noted 
below, the veteran has been provided with adequate notice 
nevertheless.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2002 supplemental statements of the case (SSOC) 
concerning the issues of whether new and material evidence 
had been submitted to reopen the claims for service 
connection for a left knee disorder and PTSD, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The veteran was sent a development letter in May 
2003.  In addition, the veteran was advised, by virtue of a 
detailed September 2005 SSOC issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
These SSOCs contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Pursuant to the applicable regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Post-traumatic stress disorder

The veteran has contended that he currently suffers from PTSD 
as a direct result of his service in Vietnam.  He asserts 
that his service with the Air Force included participation in 
covert counterinsurgency operations in Laos.  He stated that 
on one occasion he had been aboard an aircraft (a T-28 
"Trojan") that was being piloted by a Laotian pilot, when 
the pilot bailed out of the plane and the veteran had to 
crash-land it himself at Udorn Air Force Base in Thailand.  
The veteran has also stated that he was a photographer on 
aerial reconnaissance missions.

The veteran's DD Form 214 and his personnel records do not 
indicate any involvement in combat, nor do they show that he 
received any combat-related awards or decorations.  He did 
receive the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  While he has 
stated that he had received the Purple Heart, there is no 
confirmation of this in any of the veteran's records.  His 
military occupational specialty was aircraft mechanic and 
crew chief.  His service medical records show that he checked 
"Yes" next to a history inquiry as to whether he had 
experienced depression, excessive worry, trouble sleeping, 
and nervous trouble.  However, the clinical examiner noted 
that no treatment had been required and that there were no 
sequelae.  The objective examination found that the veteran 
was psychiatrically normal.

A review of the voluminous evidence of record shows that the 
veteran has been repeatedly diagnosed with PTSD, as well as 
bipolar disorder, usually manifested by depression.  He also 
complained of various PTSD symptoms such as avoidance of 
reminders, an inability to recall traumatic events, emotional 
detachment, restricted affect, hypervigilance, anger 
outbursts, and violent behavior.  

In April 1997, the United States Army and Joint Services 
Environmental Support Group (ESG) (recently renamed the U.S. 
Army and Joint Services Records Research Center (JSRRC)) 
indicated that the veteran would need to provide more 
detailed information in order for them to confirm his claimed 
stressors.  It was indicated that they did not maintain Air 
Force unit histories for Detachment I, 56th Air Commando Wing 
(the unit with which the veteran served).  The ESG further 
advised that Daily Staff Journals are documents produced by 
Army units, and there is no evidence of similar reports 
produced by the Air Force units.  The ESG noted that in June 
1997 the veteran had claimed there had been attacks on Binh 
Thuy Air Force Base in December 1966.  There were documents 
showing attacks on that base in 1966, although none were 
noted in December of that year.  They were unable to verify 
the aircraft incident to which the veteran had referred, or 
that he had personally killed any enemy soldiers.  They also 
needed more specific information in order to confirm a 
casualty he had mentioned named "Marshall."

In June 1997, the historian of the 56th Fighter Wing stated 
that they only had records from January to March 1968.  There 
were four crashes of T-28 aircraft during that period; none 
of these involved the veteran.  If he had been involved in 
any crash, it had to have occurred after April 1968.  The Air 
Force Historical research agency in July 1997 had enclosed 
information pertaining to a July 16, 1968, attack on Udorn 
Airfield.  However, other documents concerning Detachment I, 
56th Air Commando Wing, were still classified.  There were 
indications that combat missions were flown.  However, there 
was no suggestion that the veteran was involved in flying 
combat actions.

In August 1998, the JSRRC conducted another search in order 
to confirm the veteran's claimed stressors; this search was 
coordinated with the Air Force Safety Center.  They were 
unable to document the T-28 aircraft crash-landing incident 
at Udorn Air Force Base as stated by the veteran.  Multiple 
copies of records from the Air Force showed that the unit 
with which the veteran had served had been involved in covert 
counterinsurgency activities in Laos and that Thai and 
Laotian pilots had been used.  However, none of these records 
indicates that the veteran was personally involved in any of 
those activities.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for PTSD is not 
warranted.  The objective evidence of record does not show 
that the veteran was engaged in combat with the enemy.  As 
noted above, there is no objective indication that the 
veteran received any combat medals or wounds.  While he has 
claimed that he had received the Purple Heart, there is 
nothing in the record that supports this claim.  According to 
West v. Brown, 7 Vet. App. 70, 76 (1994) where "the veteran 
did not engage in combat with the enemy . . . the veteran's 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Rather, the claimed 
stressor must be corroborated by other independent evidence 
of record.

In the instant case, there is no independent corroboration of 
the stressors claimed by the claimant.  While the evidence 
does indeed show that the veteran's unit had apparently been 
involved in covert counterinsurgency activities in Laos, 
there is no indication that he was personally involved.  He 
has claimed that he had crashed-landed a plane after the 
pilot had bailed out; despite repeated efforts, this incident 
could not be confirmed by the JSRRC or by any other evidence 
of record.  The evidence does not show that the veteran ever 
received any specialized training that would suggest that he 
could pilot an aircraft; rather, it demonstrates that he was 
an aircraft mechanic and crew chief.  The Board does not wish 
to impugn the veteran's veracity, and it is certainly 
possible that he had the ability to crash-land a T-28 on his 
own after the pilot bailed out.  However, VA is required by 
law to attempt to obtain corroboration of claimed stressor 
events that are not documented in the file.  Moreover, the 
veteran's personnel records and his performance reports do 
not show that he ever went on any patrol missions, as he has 
claimed.  Therefore, there is no objective evidence of record 
that corroborates his claimed stressors. 

As already noted, there are several diagnoses of PTSD of 
record.  However, these diagnoses are not supported by 
documentation of a corroborated stressor.  Rather, these 
diagnoses have been based upon information provided solely by 
the veteran.  See LeShore v. Brown, 8 Vet. App. 406 (1995), 
which states that a diagnosis based solely on a veteran's 
unsubstantiated history cannot form the basis of a valid 
claim.  Therefore, it is concluded that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.

B.  Left knee

The veteran has claimed that he injured his knee in service.  
He states that he continues to have pain in the knee.  
Therefore, he believes that service connection should be 
awarded.

His service medical records show that he was involved in a 
motor vehicle accident, in which he injured his nose.  There 
was no indication that he also suffered a knee injury at the 
time.  An X-ray obtained of the knee in September 1968 was 
negative.  At the time of the December 1968 separation 
examination he noted that he had a "trick knee;" however, 
the objective physical examination was normal.

The veteran was afforded a VA examination in September 1969.  
He stated that he had fallen in July 1968, injuring the knee.  
The clinical examination of the left knee, as well as the X-
ray, was negative.  The diagnosis was left knee, no residuals 
of disease or injury.

The veteran has submitted voluminous VA treatment records.  
These contain no mention of any left knee disability.  A 
private treatment record from April 2000 and a VA record from 
August 2003 referred to occasional pain in both knees.  No 
underlying disorder was diagnosed.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a left 
disability is not warranted.  There is no indication of any 
disease or injury to the knee in the service medical records, 
nor is there any evidence of a current knee disability.  
While the veteran has described occasional knee pains, 
service connection is not justified for mere complaints of 
pain, absent the finding of an underlying disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cor. 2001).  
Therefore, there is no objective evidence of record that 
demonstrates that the veteran suffers from a current left 
knee disability which can be related to his period of 
service.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a left knee disability 
is denied.


________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


